Exhibit 10.1

SECOND AMENDMENT TO ESCROW AGREEMENT

This SECOND Amendment To ESCROW Agreement (this “Amendment”), effective as of
February 17, 2017, is entered into by and among Inland Residential Properties
Trust, Inc., a Maryland corporation (the “Company”), Inland Securities
Corporation, a Delaware corporation (the “Dealer Manager”), and UMB Bank, N.A.,
as escrow agent, a national banking association organized and existing under the
laws of the United States of America (the “Escrow Agent”).

WHEREAS, the Company, the Dealer Manager and the Escrow Agent are parties to
that certain Escrow Agreement, dated as of February 17, 2015, as amended by
Amendment to Escrow Agreement, dated as of February 17, 2016 (as amended, the
“Agreement”);

WHEREAS, certain provisions of the Agreement are triggered on February 17, 2017;
and

WHEREAS, the Company, the Dealer Manager and the Escrow Agent desire to amend
certain provisions of the Agreement, as set forth herein, to add an additional
class of common stock to the Offering (as defined in the Agreement) and to
clarify the process for deposits in the escrow account and distribution of the
escrowed funds following the Closing Date (as defined in the Agreement).

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound hereby, do hereby agree, as follows:

1.               Defined Terms.

a.                Any term used herein that is not otherwise defined herein
shall have the meaning ascribed to such term as provided in the Agreement.

b.               The term “Shares” as defined in the Recitals to the Agreement
is hereby amended to include the Company’s Class T-3 Shares.

c.                The term “Offering” as defined in the Recitals to the
Agreement is hereby amended to include the offering of the Company’s Class T-3
Shares at an initial purchase price of $24.14 per Class T-3 Share.

2.               Washington Minimum.

a.                For the avoidance of doubt, if the Washington Minimum is not
received on or prior to February 17, 2017, the Escrow Agent shall return to the
Washington Subscribers the WA Funds, together with any interest thereon, in
accordance with Section 3(b)(4) of the Agreement.

1 

 

b.               After February 17, 2017, (i) the provisions in the Agreement
relating to the deposit and disbursement of WA Funds shall continue to apply
with respect to any WA Funds received by the Company or the Escrow Agent after
February 17, 2017, and (ii) all references to “Closing Date” with respect to
Washington Subscribers and the application of WA Funds shall be amended to refer
to February 16, 2018.

3.               Continuing Effect. Except as otherwise set forth in this
Amendment, the terms of the Agreement shall continue in full force and effect
and shall not be deemed to have otherwise been amended, modified, revised or
altered.

4.               Counterparts. This Amendment may be executed in several
counterparts, and by electronic transmission, each of which shall be deemed an
original, and all counterparts shall together constitute one and the same
instrument.

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

2 

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment, effective as
of the date first written above.

 

 

COMPANY:

 

INLAND RESIDENTIAL PROPERTIES TRUST, INC.

        By: /s/ Mitchell A. Sabshon   Name: Mitchell A. Sabshon   Title:
President              

DEALER MANAGER:

 

INLAND SECURITIES CORPORATION

        By: /s/ Sandra L. Perion   Name: Sandra L. Perion   Title: Vice
President              

ESCROW AGENT

 

UMB BANK, N.A.

        By: /s/ Lara L. Stevens   Name: Lara L. Stevens   Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page – Second Amendment to Escrow Agreement

 

